Black, C. J.
— Under an assignment that the court erred in overruling their motion for a new trial, appellants have discussed the evidence; but there can be no decision upon the merits, for the reason that the evidence is not presented by a bill of exceptions, an ineffectual attempt being made to bring it into the record by the method provided in the sixth section of the act of 1899. Acts 1899, p. 384. See Adams v. State, 156 Ind. 596; Anderson v. Lake Shore, etc., R. Co., 26 Ind. App. 196; Shirk v. Lingeman, 26 Ind. App. 630; Horner v. Clark, ante, 6.
Judgment affirmed.